Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2019108275486, filed on 09/03/2019.
Claim Status
3.	Claims 1-9 are pending in the application. 
Allowable Subject Matter
4.	Claims 1-9 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Regarding claim 1, the prior art of record TW201501079 Song J, Wu W teaches the limitation of A socket testing method [Figures 1-6, a socket testing method is taught, see Abstract], comprising: obtaining a raw socket image [Figures 1-6, a socket image is obtained, see Abstract]; 5performing binarization on the raw socket image to generate a binarized socket image [Abstract teaches performing binarization on the socket image]; determining a plurality of pinhead locations in the binarized socket image [Figures 1-6, Abstract teaches determining location].
The prior art of record Onozawa et al. (US 2018/0294244) teaches A socket testing method [Figures 1-2, 5-6, 8-9, a socket testing method is taught, see Abstract], comprising: obtaining a raw socket image [Figure 8, a socket image is obtained, see Abstract]; 5performing binarization on the raw socket image to generate a binarized socket image [Figures 8 teaches performing binarization on the socket image]; determining a plurality of pinhead locations in the binarized socket image [Figure 8 teaches determining location].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “applying a grid to the binarized socket image, with the grid including a plurality of intersections; for each of the plurality of pinhead locations, obtaining a distance between the 10pinhead location and one of the plurality of intersections which is nearest to the pinhead location; and outputting a warning signal associated with the pinhead location when determining that the distance is larger than a tolerance value” in combination with other limitations of the claim.
7.	Claims 2-7 are also allowed as they further limit claim 1.

8.	Regarding claim 8, the prior art of record TW201501079 Song J, Wu W teaches 
A socket testing system [Figures 1-6, a socket testing method is taught, see Abstract], comprising: a light assembly configured to illuminate a socket [Figures 1-6, a light assembly to illuminate a socket is taught]; an image sensor configured to obtain a raw socket image of the socket [Figures 1-6, an image sensor is shown]; and a processor connected with the light assembly and the image sensor, and configured to perform binarization on the raw socket image for generating a binarized socket image, to 25determine a plurality of pinhead locations in the binarized socket image [Figures 1-6, a processor to perform binarization of the socket image is taught and to determine location in the socket image].
The prior art of record Onozawa et al. (US 2018/0294244) teaches A socket testing system [Figures 1-2, 5-6, 8-9, a socket testing method is taught, see Abstract], comprising: a light assembly configured to illuminate a socket [Figures 1-2, 5-6, 8-9, a light assembly to illuminate a socket is taught]; an image sensor configured to obtain a raw socket image of the socket [Figures 1-2, 5-6, 8-9, an image sensor is shown]; and a processor connected with the light assembly and the image sensor, and configured to perform binarization on the raw socket image for generating a binarized socket image, to 25determine a plurality of pinhead locations in the binarized socket image [Figures 1-2, 5-6, 8-9, a processor to perform binarization of the socket image is taught and to determine location in the socket image].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “to apply a grid including a plurality of intersections to the binarized socket image, to obtain a distance between each of the plurality of pinhead locations and one of the plurality of intersections which is nearest to the pinhead location, and to output a warning signal associated with the pinhead location when determining the distance is larger than a tolerance value” in combination with other limitations of the claim.
9.	Claim 9 is also allowed as it further limits claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868